DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because “102b” in Figs. 5A and 5B appear to be editorial errors, both of which could be changed to --104b--.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tai et al. (US 7,900,518 B2).  Tai teaches:
1.    A capacitive pressure sensor, comprising:
an interdigital capacitor 200 including (See figs. 2-4, reproduced below):
a first conductor (230) having a first (lower) side and a second (upper) side, the first conductor (230) having a first plurality of fingers (232) extending longitudinally from the first (lower) side of the first conductor (230); and
a second conductor (210) having a first (lower) side and a second (upper) side, the second conductor (210) having a second plurality of fingers (218) extending longitudinally from the second (upper) side of the second conductor (210), the second plurality of fingers (218) being interleaved with the first plurality of fingers (232) with a dielectric (being an air channel 216) therebetween; and
a diaphragm (220) adjacent to the second (upper) side of the first conductor (230), the diaphragm (220) being movably responsive to pressure such that an increase in the pressure causes the diaphragm (220) to flex onto the first conductor (230), causing a distance between the first and second conductors (230, 210) to shorten (as seen in figs. 3 and 4) and thereby increase a capacitance (from C1 to C2) between the first and second conductors 230, 210 (as described in Col. 10, line 62 – Col. 11, line 24, for example).

    PNG
    media_image1.png
    787
    1013
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    526
    808
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    533
    810
    media_image3.png
    Greyscale

4.    The capacitive pressure sensor of claim 1, wherein at least one of the first plurality of fingers (232) and the second plurality of fingers (218) are metalized (e.g., See Col. 10, lines 23-34) to amplify the capacitance between the first and second pluralities of fingers 232, 218 (Note that the same structure is expected to have the same function, including “to amplify the capacitance between the first and second pluralities of fingers”).

5.    The capacitive pressure sensor of claim 1, wherein at least one of the first plurality of fingers (232) and the second plurality of fingers (218) are contoured (to have a rectangular shape as shown in Tai figs. 2-4, for example, as well as fig. 8 of the present application) to increase a surface area of the at least one of the first plurality of fingers (232) and the second plurality of fingers (218) that is exposed to the other of the first plurality of fingers (232) and the second plurality of fingers 218 (as evident from figs. 2-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. in view of Lee et al. (EP 1898196 A2).
Tai teaches the capacitive pressure sensor of claim 1, wherein at least one of the first plurality of fingers (232) and the second plurality of fingers (218) are metalized (as discussed above in claim 4; Col. 10, lines 23-34).
Tai is silent about:  wherein at least one of the first plurality of fingers (232) and the second plurality of fingers (218) are metalized with hafnium or hafnium oxide.
Lee teaches a capacitive pressure sensor, wherein at least one of a first conductor (capacitive plate 22) and a second conductor (capacitive plate 24) is metalized with hafnium or hafnium oxide, which has excellent insulation property (Fig. 2K, reproduced below; Abstract; Par. 0038).  The hafnium or hafnium oxide may function as an insulation layer between the two conductors (22, 24) thus a distance between the two conductors (22, 24) may be reduced to increase capacitance of the sensor.

    PNG
    media_image4.png
    245
    326
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Lee teaching to Tai pressure sensor by having at least one of the first plurality of fingers (232) and the second plurality of fingers (218) are metalized with hafnium or hafnium oxide.  As such, the hafnium or hafnium oxide may function as an insulation layer between the first conductor (230) and the second conductor (210), thus a distance between the first may be reduced to increase capacitance of the pressure sensor without fear of the first conductor (230) and the second conductor (210) touching each other.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. in view of Drewes et al. (WO 2016/156162 A1).
Tai teaches the capacitive pressure sensor of claim 1, wherein at least one of the first plurality of fingers (232) and the second plurality of fingers (218) are metalized (as discussed above in claim 4; Col. 10, lines 23-34).
Tai is silent about:  wherein at least one of the first plurality of fingers (232) and the second plurality of fingers (218) include tantalum and are metalized with a tantalum oxide coating thereon.
Drewes teaches a capacitive pressure sensor, wherein at least one of a first conductor (capacitive plate 11) and a second conductor (capacitive plate 13) includes tantalum and is metalized with a tantalum oxide coating thereon, in order to produce the sensor in a cost effective manner (Fig. 1, reproduced below; Abstract).

    PNG
    media_image5.png
    460
    782
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Drewes teaching to Tai pressure sensor by having at least one of the first plurality of fingers 232 (of the first conductor 230) and the second plurality of fingers 218 (of the second conductor 210) include tantalum and are metalized with a tantalum oxide coating thereon, in order to produce the sensor in a cost effective manner.
Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nikkel et al. (US 2007/0277616 A1) in view of Tai et al.
1.    Nikkel teaches a capacitive pressure sensor (700), comprising:
an interdigital capacitor 700 including (See fig. 7, reproduced below):
a first conductor (= first capacitive plate 710) having a first (lower) side and a second (upper) side; and
a second conductor (= second capacitive plate 710) having a first (lower) side and a second (upper) side; and
a diaphragm (including elements 11, 12, 15, 28) adjacent to the second (upper) side of the first conductor (710), the diaphragm being movably responsive to pressure such that an increase in the pressure causes the diaphragm to flex onto the first conductor (710), causing a distance between the first and second conductors (710, 710) to shorten (as evident from fig. 7) and thereby increase a capacitance between the first and second conductors (710, 710).

    PNG
    media_image6.png
    503
    772
    media_image6.png
    Greyscale

Nikkel is silent about:  the first conductor (710) having a first plurality of fingers extending longitudinally from the first (lower) side of the first conductor (710); and the second conductor (710) having a second plurality of fingers extending longitudinally from the second (upper) side of the second conductor (710), the second plurality of fingers being interleaved with the first plurality of fingers with a dielectric therebetween.
 a capacitive pressure sensor, comprising:  a first conductor (230) having a first plurality of fingers (232) extending longitudinally from a first (lower) side of the first conductor (230); and a second conductor (210) having a second plurality of fingers (218) extending longitudinally from a second (upper) side of the second conductor (210), the second plurality of fingers (218) being interleaved with the first plurality of fingers (232) with a dielectric (being an air channel 216) therebetween.  Such a configuration increases overlapping area between the first conductor (230) and the second conductor (210), so as to increase sensitivity of the pressure sensor (See Tai figs. 2-4, above; Col. 10, line 62 – Col. 11, line 24, for example).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Tai teaching to Nikkel pressure sensor by having the first conductor (710) have a first plurality of fingers extending longitudinally from the first (lower) side of the first conductor (710); and the second conductor (710) have a second plurality of fingers extending longitudinally from the second (upper) side of the second conductor (710), the second plurality of fingers being interleaved with the first plurality of fingers with a dielectric therebetween.  Such a configuration would increase overlapping area between the first conductor (710) and the second conductor (710), so as to increase sensitivity of the pressure sensor.

6.    Nikkel as modified teaches the capacitive pressure sensor of claim 1, wherein the diaphragm has a hollowed volume within an interior of the diaphragm (as seen in Nikkel fig. 7 above) operative to increase a flexibility of the diaphragm in response to the pressure (Note that the same structure is expected to have the same function, including “operative to increase a flexibility of the diaphragm in response to the pressure”).

8.    Nikkel as modified teaches the capacitive pressure sensor of claim 6, wherein the hollowed volume extends longitudinally at least partially through the diaphragm (as seen in Nikkel fig. 7 above).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein (US 5,024,100) in view of Tai et al.
9.    Weinstein teaches a pressure sensing device, comprising (See figs. 1, 2, reproduced below):
a first capacitive pressure sensor 10 (Col. 2, line 47: “capacitive pressure sensor”) that is exposed to an external environmental pressure (via a measured pressure line 30/31), the first capacitive pressure sensor (10) having a first capacitive response (e.g., 2 psi or less), the first capacitive response having a first dynamic range over a first pressure range (2 psi or less), the first capacitive pressure sensor (10) being configured to:
sense a first pressure (2 psi or less) being exerted upon the first capacitive pressure sensor (10), and 
output, based on the sensed first pressure (2 psi or less), a first signal (in volts) representative of a first pressure measurement of the first capacitive pressure sensor 10 (as seen at least in fig. 2);
a second capacitive pressure sensor (20) that is exposed to the external environmental pressure (via the measured pressure line 30/32), the second capacitive pressure sensor (20) having a second capacitive response (e.g., 2 psi – 15 psi) different than the first capacitive response, the second capacitive response having a second dynamic range over a second pressure range (2 psi – 15 psi) that is different than the first pressure range, the second capacitive pressure sensor (20) being configured to:
sense a second pressure (2 psi – 15 psi) being exerted upon the second capacitive pressure sensor (20), and 

control circuitry (70) configured to:
receive the first and second signals from the first and second capacitive pressure sensors (10, 20); 
determine, based on the first and second signals and the first and second pressure ranges, whether to output the first or second pressure measurement as a measurement of the environmental pressure; and 
in response to the determination, output the measurement of the environmental pressure (as seen in fig. 2; Abstract; Col. 3, line 32 – col. 4, line 20).

    PNG
    media_image7.png
    1345
    860
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    1020
    1001
    media_image8.png
    Greyscale


Tai teaches a capacitive pressure sensor according to claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Tai teaching to Weinstein by having the first capacitive pressure sensor (10) and the second capacitive pressure sensor (20) according to claim 1, so as to increase sensitivity of the first and second pressure sensors (10, 20).

10.    Weinstein as modified teaches the pressure sensing device of claim 9, wherein determining whether to output the first or second pressure measurement includes:
identifying the first and second pressure measurements based on the first and second signals, respectively (by using the control circuitry 70; Weinstein col. 3, line 32 – col. 4, line 20);
identifying one of the first pressure range (2 psi or less) and the second pressure range (2psi – 15 psi) that includes at least one of the first pressure measurement, the second pressure measurement, or a pressure value that is a function of the first and second pressure measurements (by using the control circuitry 70; Weinstein fig. 2; Col. 3, line 32 – col. 4, line 20); and 
outputting the first pressure measurement (2 psi or less) as the measurement of the environmental pressure if the first pressure range includes the at least one of the first pressure measurement, the second pressure measurement (2 psi – 15 psi), or the pressure value, or outputting the second pressure measurement if the second pressure range includes the at least one of the first pressure measurement, the second pressure measurement, or the pressure value (by using the control circuitry 70; Weinstein fig. 2; Col. 3, line 32 – col. 4, line 20).

Weinstein as modified teaches the pressure sensing device of claim 9, wherein determining whether to output the first or second pressure measurement includes:
selecting one of the first pressure measurement (2 psi or less), the second pressure measurement (2 psi – 15 psi), or a pressure value that is a function of the first and second pressure measurements (by using the control circuitry 70; Weinstein fig. 2; Col. 3, line 32 – col. 4, line 20);
if the selected one of the first pressure measurement, the second pressure measurement, or the pressure value is less than a threshold pressure (2 psi), outputting the first pressure measurement (2 psi or less, by using the control circuitry 70; Weinstein fig. 2; Col. 3, line 32 – col. 4, line 20); and
if the selected one of the first pressure measurement, the second pressure measurement, or the pressure value is greater than the threshold pressure (2 psi), outputting the second pressure measurement (2 psi – 15 psi, by using the control circuitry 70; Weinstein fig. 2; Col. 3, line 32 – col. 4, line 20).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claim 7, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  “wherein the hollowed volume comprises globules of vacuum or air dispersed within the interior of the diaphragm.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        August 10, 2021